Citation Nr: 0833438	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to assignment of an increased rating for left 
knee disability, currently rated 10 percent disabling.

2.  Entitlement to service connection for gastrointestinal 
disability, to include peptic ulcer disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

An October 2000 rating decision granted entitlement to 
service connection for left knee strain, status post 
arthroscopy, assigning a noncompensable disability rating, 
effective March 10, 2000, and denied entitlement to service 
connection for PTSD and peptic ulcer disease.  An October 
2002 rating decision continued the noncompensable disability 
rating, and continued the denials of service connection.  

A November 2003 Board decision denied entitlement to service 
connection for PTSD, and remanded the issues of entitlement 
to a compensable evaluation for left knee disability, and 
entitlement to service connection for gastrointestinal 
disability.  With regard to the denial of service connection 
for PTSD, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2004 Order, the Court vacated and remanded the 
matter for readjudication.  

In November 2007, the RO assigned a 10 percent disability 
rating to the veteran's left knee disability, effective 
October 4, 2006.  Although an increased rating was granted, 
the issue remains in appellate status, as the maximum 
schedular rating has not been assigned and the higher rating 
has not been assigned during the entire appeal period.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to January 19, 2006, the veteran's left knee 
disability is manifested by x-ray findings of arthritis with 
no limitation of motion or pain on motion, and no recurrent 
subluxation or lateral instability, and no limitation of 
extension.  

2.  From January 19, 2006, the veteran's left knee disability 
is manifested by x-ray findings of arthritis and complaints 
of pain, but without compensable limitation of motion, and no 
recurrent subluxation or lateral instability, and no 
limitation of extension.  

3.  Gastrointestinal disability, to include peptic ulcer 
disease, was not manifested during the veteran's military 
service or for many years thereafter, nor is gastrointestinal 
disability otherwise related to the veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating prior to January 19, 2006, for left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).

2.  The criteria for the entitlement to a disability rating 
of 10 percent (but no higher) from January 19, 2006, for left 
knee disability have been met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent from January 19, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2007).

4.  Gastrointestinal disability, to include peptic ulcer 
disease, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for left knee disability 
and gastrointestinal disability prior to enactment of the 
VCAA.  The veteran's appeal stems from an October 2000 rating 
decision which granted service connection for left knee 
disability, and denied service connection for 
gastrointestinal disability.  In March 2001 and February 
2002, VCAA letters were issued to the veteran pertaining to 
his claim for a higher initial rating, and service 
connection.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in March 2001 and February 
2002 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to initial 
certification of the veteran's claims to the Board.  
Additionally, this matter was remanded in November 2003, and 
thereafter, the RO issued VCAA letters to the veteran in 
January 2007 and July 2008.  Collectively, the contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In January 2007 and July 2008, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating with regard to his service connection 
claim, and the type of evidence necessary to establish an 
effective date with regard to both his service connection and 
increased rating claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for 
gastrointestinal disability, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.  As will be discussed in detail 
below, the Board has determined that the veteran is entitled 
to an increased rating with regard to a portion of his left 
knee claim.  Therefore, any notice deficiency constitutes 
harmless error (see Bernard), as section 5103(a) notice 
provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the effective 
date assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  With 
regard to the determination that higher ratings are not 
warranted for the rest of the period at issue, any questions 
as to the appropriate effective date to be assigned are 
rendered moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations with 
regard to the left knee, and was afforded a VA examination 
pertaining to his service connection claim in March 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary with regard 
to these issues.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to an increased rating for left knee 
disability, and entitlement to service connection for 
gastrointestinal disability.  

I.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  flexion limited to 45 degrees is 10 
percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

While service medical records during the veteran's period of 
active service do not specifically reflect any injury to the 
left knee, the records do reflect that the veteran was in a 
motor vehicle accident.  In any event, a June 1988 record 
from his period of reserve service does reflect injury to his 
knee.  Thereafter, private medical records reflect a 
diagnosis of chondromalacia of both knees, and a 
recommendation of arthroscopic surgery.  In July 1991, the 
veteran underwent arthroscopic surgery of the left knee.  

The veteran underwent a VA examination in August 2000, 
wherein he reported that his left knee is not as bad as his 
right knee.  He reported that both knees can now be made 
worse if he sits for long periods of time.  On physical 
examination of the extremities, there were no findings of 
clubbing, cyanosis or edema.  He had full range of motion of 
both knees, from 0 to 145 degrees.  He had a small effusion 
on the right but other the examination was normal with a 
negative anterior drawer sign, negative Lachman and negative 
McMurray sign.  He had a stable medial and lateral collateral 
ligament and no specific evidence for chondromalacia of the 
patella.  On DeLuca evaluation, he was asked to repetitively 
squat down and arise to the standing position as well as to 
repetitively touch his toes.  He was able to do this without 
evidence for further functional loss of range of motion, 
fatigability, weakened movement, incoordination, or further 
pain.  The examiner diagnosed status post arthroscopic 
debridement, a normal examination and radiographic evidence 
of normal anatomy consistent with mild strain.  An x-ray 
study revealed no osteoarthritic degenerative changes. 

In November 2000, the veteran sought VA treatment for 
complaints of left knee pain.  Upon examination, he had 
laxity in the left ACL and MCL.  The examiner stated that it 
was not great but may be the culprit in the knee pain since 
nothing else was that remarkable.  The assessment was left 
knee ligamentous laxity.  The examiner gave the veteran a 
knee brace to wear.

An August 2, 2002 X-ray revealed degenerative changes of the 
knees. 

A May 19, 2003, MRI of the left knee showed no evidence of 
meniscal or ligamentous tear, but did show mild degenerative 
changes of the left knee with very small osteophytes in all 
three compartments as well as chondromalacia patella with 
underlying subchondral edema and thinning and fibrillation of 
the articular cartilage in the medial compartment.

A January 2006 x-ray examination showed degenerative changes 
of the joint.

A January 19, 2006, VA outpatient treatment record reflects 
physical findings of good range of motion, strength and 
reflexes, good pedal pulses, and no pedal edema.  He had some 
discomfort with range of motion of the knees, with no 
crepitus, effusion, edema, warmth or erythema noted in the 
knees.  The assessment was chronic knee pain.

A February 2006 MRI showed a tear of the posterior horn of 
the medial meniscus; mild intratubula discoid degeneration of 
the posterior horn of the lateral meniscus; mild to moderate 
osteoarthritis; popliteal cyst; and small joint effusion.

In April 2006, the veteran complained of bilateral knee pain, 
right worse than left.  On physical examination, there was no 
effusion, warmth, or erythema.  There was tenderness to 
pressure in the medial joint line in the left knee.  Range of 
motion was 0 to 115 degrees.  Knees were stable to anterior, 
varus, and valgus stress with negative anterior Drawer test.  
There was mild pain with McMurrays.  The assessment was left 
knee meniscal tear.

On October 4, 2006, the veteran underwent a VA examination of 
the knees.  He complained of left knee pain more than right.  
He complained of painful motion and reported that it was hard 
to walk.  Pain was increased going up and down the stairs, 
bending, walking for more than 15 to 20 minutes, standing for 
more than 15 minutes, and driving and riding in a car.  He 
reported that the left knee flares every day and towards the 
end of the day it seems to be worse.  He denied the use of a 
cane or brace.  On physical examination, his gait was 
antalgic, complaining of left more than right knee pain.  
Range of motion was 0 to 140 degrees with some soreness at 
the end of flexion.  Extension was to 0 degrees with no 
painful motion.  Both knees were stable on valgus and varus 
stress.  Negative drawer sign and negative Lachman sign 
bilaterally.  Following repeated testing, and negative 
Lachman sign bilaterally.  Following repeated testing, he 
evidenced painful motion mainly to the left knee with no 
decrease in range of motion, no fatigue, and no impaired 
endurance, no weakened movement.  In consideration of DeLuca, 
the examiner added an additional 10 degree loss of flexion to 
the left knee, following repeated use and during acute 
flares, due to painful motion, with no impaired endurance, no 
instability, and no weakened movement noted.  The examiner 
diagnosed left knee osteoarthritis with limited motion.

An October 2006 private medical record reflects complaints of 
clicking, locking and popping, and a feeling that his knees 
would give out.  On physical examination, both knees were 
tender along the lateral and medial lines.  There was no 
effusion.  There was positive McMurray sign on the left.  He 
had negative anterior drawer and negative Lachman.  All knee 
tests for laxity were negative.  He had good flexion and 
extension but did report pain.  

In February 2007, the veteran underwent arthroscopic surgery 
where there was a repair of the posterior horn medial 
meniscus tear with debridement.  A chondroplasty was also 
done of the patellofemoral compartment.  Changes of mild 
degenerative joint disease were noted.  

In March 2007, the veteran underwent a VA examination of the 
left knee, three weeks subsequent to his arthroscopic 
surgery.  The veteran reported intermittent pain and 
discomfort in the left knee over the course of the last 
several years.  Since his 1990 arthroscopic evaluation, he 
noted slowly progressive left knee pain involving both the 
medial and lateral aspects of the left knee.  There had been 
popping sounds noted but no locking of the knee.  There had 
been no heat, swelling, or redness.  On physical examination, 
he was using a cane in his left hand and favored his left 
lower extremity with a slight limp.  Examination revealed no 
heat, swelling or redness.  Medial and lateral collateral 
ligaments were found to be intact with no laxity.  There was 
negative anterior and posterior drawer tests.  The range of 
motion was 0 extension, and 120 degrees of flexion.  He had 
difficulty doing squats and was able to squat with a range of 
motion from 0 to 100 degrees but no further because of 
discomfort in the recently operated left knee.  He was able 
to move through this range of motion on 3 occasions but did 
note increased pain at 100 degrees.  The examiner diagnosed 
chondromalacia with moderate degenerative joint disease and 
status-post medial meniscus tear left knee.  There was no 
impaired endurance due to the recent arthroscopic surgery, 
and no incoordination or instability.

The RO assigned a zero percent disability rating to the 
veteran's left knee effective March 10, 2000, and a 10 
percent disability rating effective October 4, 2006, under 38 
C.F.R. § 4.71a, Diagnostic Code 5014, osteomalacia, which is 
rated as degenerative arthritis under Diagnostic Code 5003.  
As detailed, the rating for arthritis of a joint is based on 
limitation of motion, and the 10 percent disability rating is 
assigned for limitation of flexion under the provisions of 
Diagnostic Code 5260.  

As detailed hereinabove, on initial VA examination in August 
2000, range of motion was normal, and the examination was 
otherwise normal with a diagnosis of normal anatomy 
consistent with mild strain.  As there was no limitation of 
motion, and no pain on motion at that time, such objective 
findings support a noncompensable rating.  Thereafter, there 
is minimal medical evidence reflecting complaints or 
objective findings relating to the knee.  At a November 2000 
examination, the examiner detected some laxity in the left 
ACL and MCL which could be the culprit of complaints of knee 
pain; but otherwise the examination was unremarkable.  

Not until January 19, 2006, did the objective findings 
reflect findings of pain on motion.  Specifically, a January 
19, 2006, VA outpatient treatment record reflects physical 
findings of good range of motion, but he had some discomfort 
with range of motion and the examiner diagnosed chronic knee 
pain.  Thereafter, in April 2006, range of motion was from 0 
to 115 degrees.  Strictly adhering to the provisions of 
Diagnostic Code 5260, such range of motion findings still 
support a noncompensable rating.  However, in light of the 
objective findings of discomfort on motion on examination in 
January 2006, without any specific measurements reported, and 
the April 2006 objective findings of flexion to 115 degrees, 
the Board has determined that a 10 percent disability rating 
is warranted effective January 19, 2006, in consideration of 
pain on motion, to include consideration of 38 C.F.R. §§ 4.40 
and 4.45, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  Moreover, in light of the 
findings of degenerative changes on x-ray, there is a basis 
for assigning a minimum 10 percent rating based under 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991) although 
the degree of limitation of motion is otherwise 
noncompensable under range of motion diagnostic codes.  See 
also Hicks v. Brown, 8 Vet.App. 417 (1995).

In light of the veteran's subjective complaints of pain and 
objective findings of discomfort on January 19, 2006, and the 
findings of limitation of motion in April 2006, a 10 percent 
disability rating under Diagnostic Code 5260 is warranted 
effective January 19, 2006.  

With regard to a disability rating in excess of 10 percent 
from January 19, 2006, the objective evidence of record does 
not support a higher rating in consideration of limitation of 
motion.  On examination in October 2006, range of motion was 
normal, albeit with soreness at the end of flexion, and the 
examiner added an additional 10 degree loss of flexion to the 
left knee following repeated use and during acute flares due 
to painful motion.  Such findings, however, are still 
noncompensable under the rating criteria for limitation of 
flexion, and the 10 percent rating is assigned in 
consideration of the pain on motion, per Diagnostic Code 
5003.  Even after undergoing surgery in February 2007, 
flexion was to 120 degrees on examination in March 2007, 
which would still constitute a noncompensable rating under 
the rating criteria.  Again, the 10 percent rating is 
warranted in consideration of pain on motion, which at such 
examination was at 100 degrees of flexion.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.  

In consideration of other rating criteria for the knee, prior 
to January 19, 2006, the objective medical evidence does not 
support a compensable disability rating, and the objective 
medical evidence does not support a disability rating in 
excess of 10 percent from January 19, 2006.

A compensable rating is not warranted under Diagnostic Code 
5257 with respect to the veteran's left knee disability, as 
there is no persuasive evidence of recurrent subluxation or 
lateral instability.  At the August 2000 VA examination he 
had stable medial and lateral collateral ligaments.  
Likewise, at the March 2007 VA examination, the medial and 
lateral collateral ligaments were found to be intact with no 
laxity, and the examiner specifically noted no findings of 
instability.  While he did report a feeling of giving way at 
an October 2006 private examination, he had negative anterior 
drawer and negative Lachman, and all knee tests for laxity 
were negative.  Thus, the evidence does not support assigning 
an evaluation under Diagnostic Code 5257.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, 
in the present case there is no evidence that a compensable 
rating is warranted under the criteria of Codes 5260 and 5261 
for the knee.  Specifically, range of motion findings 
pertaining to extension have been normal.  Thus, there are no 
findings to warrant a separate 10 percent rating under 
Diagnostic Code 5261 for the knee.  

The Board finds that a rating in excess of 10 percent is also 
not warranted under any alternative provision.  Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
however, application of this code is inappropriate as there 
is no diagnosis of ankylosis of the left knee.  Furthermore, 
the veteran may not be rated by analogy to this code as he 
does not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor is there frequent episodes of 
"locking," pain and effusion into the joint.  At the March 
2007 VA examination, the veteran specifically denied any 
locking of the knee.  Additionally, there are no objective 
findings of impairment of the tibia and fibula, thus there is 
no basis for a disability rating in excess of 10 percent 
under Diagnostic 5262, and, genu recurvatum, as rated 
pursuant to Diagnostic Code 5263, is inapplicable as it has 
not been diagnosed.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's knee disability is 
appropriately compensated by the currently assigned schedular 
ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the 10 percent disability rating is 
warranted effective January 19, 2006; however, a compensable 
disability rating is not warranted prior to January 19, 2006, 
and a disability rating in excess of 10 percent is not 
warranted from January 19, 2006, for left knee disability.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
peptic ulcers, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In November 1982, the veteran complained of constipation and 
sinus problems for one week.  He was instructed to take Milk 
of Magnesium as directed.  In March 1983, the veteran 
complained of an upset stomach and sore throat.  The 
assessment was upper respiratory infection.  An April 1985 
service medical record reflects complaints of stomach pains 
for the past three days.  He complained of constipation and 
irregular bowel movements.  The assessment was upset stomach 
and complaints of constipation.  The veteran was instructed 
to use a good fiber diet, avoid starchy foods and dairy 
products, and use over the counter medication as directed on 
label.  A May 1985 service medical record reflects complaints 
of abdominal pain for the past four months.  He reported a 
burning sensation in his stomach.  The assessment was rule 
out stomach ulcer.  A May 1985 examination performed for 
separation purposes reflects that his abdomen and viscera 
were clinically evaluated as normal.  In July 1985, the 
veteran sought treatment for nausea, vomiting and diarrhea 
for the previous two days.  The veteran was instructed to 
take Kaopectin and Mylanta.

A January 1994 private medical record reflects complaints of 
a burning sensation in his stomach relieved by food.  Upon 
physical examination, the diagnosis was gastritis, 
hemorrhoids, and viral syndrome.  A February 1998 private 
medical record reflects an assessment of abdominal 
discomfort.  An August 1999 private medical record reflects 
complaints of bowel movements two to three times per day, and 
an assessment of abdominal bloating, bloody stools, and 
probable constipation.  A May 1999 private medical record 
reflects complaints of right upper abdominal pain, with an 
assessment of possible gallbladder disease.  

An August 2000 VA examination report reflects the veteran's 
contentions that he developed indigestion, stomach cramps and 
gas in 1983 or 1984.  He sought evaluation but no upper GI 
was conducted and no specific diagnosis was made.  He was 
treated with antacids which did not help his symptoms.  After 
his release from active duty, he continued to seek evaluation 
and underwent an upper GI and barium enema.  They were normal 
by history.  Two weeks prior to the examination, he was 
placed on Prevacid which helped his symptoms.  He also had a 
positive blood test for H. pylori, and Ampicillin therapy was 
administered.  He reported developing bloating and cramping 
after he eats.  He used to have constipation but developed 
loose stools since starting antibiotics.  He reported gaseous 
symptoms at night and reflux if he eats too late.  His 
examination of the abdomen was normal.  The examiner 
diagnosed peptic ulcer disease with a history of serum 
positivity for H. pylori and with symptoms of reflux, and a 
normal examination.

Correspondence dated in January 2004 from Silviano L. 
Arguello, M.D., states the following:

[The veteran] has shown me records where 
he was diagnosed with peptic ulcer 
disease, H-pylori and reflux while he was 
in the service in 1985.  Subsequent to 
that, we have also been treating him for 
reflux, which I believe is a continuation 
of the problem he had in the service, and 
most certainly, at least, 50% of his 
problem is related to the problem he had 
in 1985.

In March 2007, the veteran underwent a VA examination.  The 
examiner conducted a review of service medical records, 
noting specifically that at separation, he was asymptomatic 
with regard to his gastrointestinal tract.  The examiner also 
noted that a March 1987 VA examination did not reflect any 
gastrointestinal symptoms.  The examiner also acknowledged 
and discussed the veteran's gastrointestinal symptoms and 
treatment in the 1990s.  Upon physical examination, the 
examiner diagnosed gastroesophageal reflux disease with the 
onset in the late 1990s, and history of constipation over the 
last 5 to 6 years related to the veteran's medication for 
clinical depression.  The examiner stated that review of the 
veteran's service medical record discloses no significant 
chronic gastrointestinal disorder occurring during his 
service time on active duty.  Thus, the examiner opined that 
it is not likely that the symptoms in service were related to 
the current gastroesophageal problems or any other GI 
problem.

Upon review of the evidence of record, while acknowledging 
the in-service symptomatology of stomach problems, there is 
no evidence of record to support a finding that a chronic 
gastrointestinal disability manifested in service.  Thus, 
service connection is not warranted for gastrointestinal 
disability.

The Board has considered Dr. Arguello's opinion that the 
veteran's current problems are related to peptic ulcer 
disease, H-pylori, and reflux, which he stated were all 
diagnosed in service in 1985.  As detailed hereinabove, 
however, the service medical records do not reflect any such 
diagnoses.  While he did complain of stomach pains in April 
1985, the examiner did not diagnose peptic ulcer disease, H-
pylori, or reflux.  Likewise, while he complained of 
abdominal pain for the past four months in May 1985, the 
examiner's assessment was rule out stomach ulcer, and there 
are no findings that an ulcer was actually detected.  Such 
diagnoses of peptic ulcer disease, H-pylori, and reflux were 
rendered many years after separation from service; there are 
no such diagnoses in service.  Thus, Dr. Arguello's opinion 
that the veteran's current problems are related to service is 
entitled to no probative weight as such opinion is based 
strictly on 1985 diagnoses which are not supported in the 
record.  The Board points out that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (and/or incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

The veteran has otherwise not submitted any evidence to 
support an etiological relationship of his current 
gastrointestinal disabilities to service.  The Board accepts 
the March 2007 VA examiner's opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and it contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  As detailed above, the examiner 
concluded that there was no significant chronic 
gastrointestinal disorder that occurred during the veteran's 
period of service, and that his current gastroesophageal or 
other GI problems were not related to service.  The Board 
assigns great probative weight to this medical opinion, as it 
was based on extensive review of the veteran's medical 
records.  Moreover, the VA examiner provided precise reasons 
and bases for the conclusions and made specific reference to 
the pertinent evidence.  The evidence of record contains no 
competent or probative evidence to rebut this persuasive 
medical opinion.

Also of relevance is that post-service medical records do not 
reflect any treatment or complaints related to the 
gastrointestinal system until the 1990s.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the veteran filed a claim for compensation for bilateral knee 
disabilities in February 1987, but did not voice any 
complaints pertaining to his gastrointestinal system.  This 
suggests that the veteran did not have a chronic 
gastrointestinal disability at that time.  Such conclusion is 
further supported by the March 1987 VA examination which does 
not reflect any gastrointestinal symptoms.

In reaching this decision, the Board has considered the 
veteran's assertions as to his gastrointestinal disability.  
The veteran, however, is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or etiology 
of a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for gastrointestinal disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a 10 percent disability rating (but no higher) 
from January 19, 2006, for left knee disability is warranted.  
To this extent, the appeal is granted, subject to laws and 
regulations governing payment of VA monetary benefits.

Entitlement to a compensable disability rating prior to 
January 19, 2006, for left knee disability is not warranted.  
Entitlement to service connection for gastrointestinal 
disability, to include peptic ulcer disease, is not 
warranted.  To this extent, the appeal is denied.


REMAND

The basis of the November 2003 Board denial of entitlement to 
service connection for PTSD was that the veteran does not 
have PTSD related to active duty service.  At the time of 
such decision, the veteran was claiming two stressors in 
particular, specifically a motor vehicle accident during 
service, and injury of a Commander during service; however, 
the Board determined that the medical evidence did not 
support a finding of a diagnosis of PTSD.  In November 2004, 
the Court vacated and remanded the issue on the basis of 
inadequate VCAA notice.  

A VA outpatient treatment record dated in March 2007 reflects 
that the veteran sought assistance with his lead mental 
health therapist in preparing a stressor statement.  Such 
statement reflects the two stressors referenced hereinabove; 
however, he also claimed that in or about June 1983, he was 
sexually assaulted on several occasions by a female warrant 
officer.  The Board notes that VA outpatient treatment 
records repeatedly reflect a diagnosis of PTSD; however, it 
is unclear the basis for such diagnosis, to include whether 
such diagnosis is based on any of the veteran's claimed 
stressors.  

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14 provides guidance as to the 
development of these cases.  In this case, where available 
records do not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. Based on the information provided 
by the veteran and in light of the diagnosis of PTSD 
reflected in the VA outpatient treatment records, the RO 
should attempt to obtain corroborating evidence of the 
veteran's claimed stressors.  

PTSD claims based on personal assault are subject to the 
provisions of 38 C.F.R. § 3.304(f)(3) due to the special 
nature of such claims.  This regulation addresses the use of 
various types of evidence, including evidence of behavior 
changes following the claimed assault.  The regulation also 
provides that VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  While the veteran was 
issued VCAA notice in July 2008 pertaining to his claim of 
service connection for PTSD, there is no indication that such 
letter addressed the particulars of this regulation in such 
notice letter.  Thus, the RO should provide notice of the 
types of evidence which may be considered in a personal 
assault claim under 38 C.F.R. § 3.304(f)(3).   

Moreover, the March 2007 statement from the veteran with 
regard to the claimed sexual assault constitutes the first 
time that such claim has been presented to VA.  It does not 
appear that such assault has otherwise been detailed or noted 
in any other medical records, and it is not clear whether the 
VA outpatient treatment records reflect a diagnosis of PTSD 
based on such claimed assault.  In light of the diagnosis of 
PTSD reflected in the VA outpatient treatment records, and 
irrespective of whether any of the veteran's stressors are 
verified, under the circumstances of this case the Board 
believes that such a review of the evidence and medical 
opinion are necessary to comply fully with 38 C.F.R. 
§ 3.304(f)(3).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 
3.304(f)(3). 

2.  Review the claims folder and prepare 
a summary of all stressors alleged by the 
veteran.  This summary of stressors, with 
specific details regarding the veteran's 
alleged stressors, and all associated 
documents, should be sent to JSRRC, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

3.  The veteran should be scheduled for 
a VA examination with review of the 
claims file for the purpose of 
determining whether there is evidence 
as outlined in 38 C.F.R. § 3.304(f)(3) 
that the claimed personal assault(s) 
occurred.  The examiner should review 
the entire claims file, to include the 
veteran's service medical and personnel 
records, post-service medical records, 
and lay statements, and provide an 
opinion (in light of the guidelines set 
forth in 38 C.F.R. § 3.304(f)(3)) as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the claimed personal assault(s) 
occurred and, if so, whether the 
veteran has PTSD and whether any 
diagnosis of PTSD is etiologically 
related to the claimed personal 
assault(s) or his other claimed 
stressors.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report 
with discussion of any behavior changed 
suggested by the evidence.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

4.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


